 Case 6:10-cr-00001-LGW-CLR Document 422 Filed 07/13/20 Page 1 of 14


                                                                                            FILED
                                                                                 John E. Triplett, Acting Clerk



                   United States District Court
                                                                                  United States District Court

                                                                             By CAsbell at 11:53 am, Jul 13, 2020




               for the Southern District of Georgia
                       Statesboro Division
UNITED STATES OF AMERICA,

v.                                                 CR 610-001

KEVIN LAMONT GOURDINE,

       Defendant.

                         ORDER and INDICATIVE ORDER

       Before     the   Court    is   Defendant     Kevin    Gourdine’s       renewed

motion     for     compassionate         release    pursuant     to     18       U.S.C.

§ 3582(c)(1)(a), dkt. no. 410, as well as his motion for leave

to appeal in forma pauperis, dkt no. 411, motion for copies,

dkt.     no.     412,   and     motion    to    supplement      his    motion              for

compassionate release, dkt. no. 414.

                                      BACKGROUND

       Gourdine     pleaded     guilty     to   conspiracy     to     possess           with

intent to distribute and to distribute fifty kilograms or more

of marijuana, in violation of 21 U.S.C. § 846.                      Dkt. Nos. 106,

155.     The Honorable B. Avant Edenfield sentenced Gourdine to 225

months’ imprisonment with the Bureau of Prisons (“BOP”).                                Dkt.

No. 149.       At the time of sentencing, Gourdine’s U.S. Sentencing

Guidelines range of imprisonment was 235 to 293 months; due to

the statutory maximum penalty in his case, however, the high end

of the Guidelines range was 240 months.               See Dkt. No. 184 at 68.
 Case 6:10-cr-00001-LGW-CLR Document 422 Filed 07/13/20 Page 2 of 14



The    Court   sentenced     Gourdine    below    the       applicable     Guidelines

range to 225 months’ imprisonment.             Id. at 69-70.

       Thereafter,     the     United        States        Sentencing      Commission

retroactively amended the Sentencing Guidelines to provide for a

lower     advisory     range    for     Gourdine’s—and            many    other      drug

offenders’—offense.        See U.S.S.G., App. C, Amendments 750, 782,

789.      As a result of those Amendments, Gourdine’s Guidelines

range     of   imprisonment     was     reduced       to    188    to    235   months.

Subsequently, in February 2015, this Court granted Gourdine’s 18

U.S.C. § 3582 motion and reduced his sentence from 225 months to

215 months.      Dkt. No. 328.        Because the sentence of 215 months

was     within   the    newly      applicable         range       of     imprisonment,

Gourdine’s sentence was no longer considered a variance.

       With regard to the Court’s Order on Gourdine’s § 3582(c)(2)

motion, the Eleventh Circuit Court of Appeals affirmed the 215

months’    imprisonment      but   remanded      with       instructions       for   the

Court to make findings regarding the factors set forth in 18

U.S.C. § 3553(a).       Dkt. No. 323.         On October 8, 2015, Gourdine’s

imprisonment sentence of 215 months was re-imposed and findings

were made by the Court as instructed by the Court of Appeals.

Dkt. No. 328.

       In July 2016, Gourdine filed another 18 U.S.C. § 3582(c)(2)

motion for a further reduction premised on the Fair Sentencing

Act and Amendments 742 and 750 of the Sentencing Guidelines.

                                         2
 Case 6:10-cr-00001-LGW-CLR Document 422 Filed 07/13/20 Page 3 of 14



Dkt. No. 362.          The Honorable Dudley H. Bowen, Jr. denied the

motion on November 4, 2016.              Dkt. No. 364.           Gourdine’s appeal of

that decision was dismissed by the Court of Appeals for failure

to prosecute.        Dkt. Nos. 366, 373.

      On    August     13,    2018,     Gourdine        filed    another       motion      for

reduction in sentence pursuant to 18 U.S.C. § 3582(c)(2).                                 Dkt.

No. 376.      The motion requested that the Court issue a “full

grant” in his case, i.e. a reduction of his sentence to the low

end of his applicable Guidelines range, 188 to 235 months.                                 Id.

The Court denied the motion.                  Gourdine appealed, and the Court

of Appeals dismissed it for want of prosecution.                           Dkt. No. 385.

      On January 11, 2019, Gourdine filed a motion for sentence

reduction pursuant to 18 U.S.C. § 3582(c)(2).                         Dkt. No. 392.         On

February 11, 2019, the Court denied the motion, concluding that

Gourdine    is   not    eligible       for     any     reduction       to    his    sentence

because his advisory guideline range does not change as a result

of any guideline amendment or passage of law.                               Dkt. No. 396.

Gourdine     appealed,       dkt.     no.     397,     and    the     Court    of    Appeals

ultimately dismissed the appeal for want of prosecution, dkt.

nos. 401, 402.          In April 2020, Gourdine moved the Court for

compassionate     release          pursuant       to   18    U.S.C.    §    3582(c)(1)(a).

Dkt. No. 404.         The Court dismissed his motion, concluding that

it lacked jurisdiction to consider the motion because Gourdine

had   not   exhausted        his    administrative           remedies       with    the   BOP.

                                              3
 Case 6:10-cr-00001-LGW-CLR Document 422 Filed 07/13/20 Page 4 of 14



Dkt. No. 406.         Gourdine then filed a Notice of Appeal with the

Eleventh Circuit Court of Appeals, dkt. no. 407, and that appeal

is still pending.           Gourdine has now filed a renewed motion for

compassionate release, dkt. no. 410, supplements thereto, dkt.

nos. 414, 421, a motion for copies, dkt. no. 412, and a motion

for leave to appeal in forma pauperis, dkt. no. 411.                            His mother

has also written a letter on his behalf.                    Dkt. No. 415.

                                     JURISDICTION

       In general, the filing of a notice of appeal divests the

district court of jurisdiction “over those aspects of the case

involved in the appeal.” Thompson v. RelationServe Media, Inc.,

610    F.3d   628,    638     n.14   (11th        Cir.   2010).   “The    general      rule

regarding divestiture of jurisdiction, however, does not apply

to collateral matters not affecting the questions presented on

appeal.” Weaver v. Fla. Power & Light Co., 172 F.3d 771, 773

(11th     Cir.       1999).     Here,       Gourdine’s         second         motion   for

compassionate release involves the same aspect of the case as

involved in his appeal—that is, a challenge to the length of his

sentence       (particularly,          in         both    motions        he      requested

compassionate release based on his medical conditions and COVID-

19).     Because      the     appeal    of        Gourdine’s      first       motion   for

compassionate        release        remains       pending    before       the     Eleventh

Circuit,      this   Court     is    without       jurisdiction     to    consider      his

second     motion     for     compassionate         release.      See,    e.g.,     United

                                              4
 Case 6:10-cr-00001-LGW-CLR Document 422 Filed 07/13/20 Page 5 of 14



States v. Campbell, — F. Supp. 3d —, No. 6:06-CR-06105, 2020 WL

1958486, at *2 (W.D.N.Y. Apr. 21, 2020) (“Defendant[, in his

motion   for   compassionate      release,]        is    seeking      a   substantive

modification      to   his    sentence       and        this    Court     lacks      the

jurisdiction to grant this relief because of Defendant’s pending

appeal.”). Yet, under Federal Rule of Criminal Procedure 37, this

Court may still issue an indicative ruling in circumstances such

as this. See Campbell, 2020 WL 1958486, at *2; United States v.

Martin, No. 18-834, 2020 WL 1819961, at *2 (S.D.N.Y. Apr. 10,

2020).

      Rule 37 provides:

      (a) Relief Pending Appeal. If a timely motion is made
      for relief that the court lacks authority to grant
      because of an appeal that has been docketed and is
      pending, the court may:
         (1) defer considering the motion;
         (2) deny the motion; or
         (3) state either that it would grant the motion if
         the court of appeals remands for that purpose or
         that the motion raises a substantial issue.
The   committee    notes     to   Rule   37     explain,        “In   the    criminal

context, the Committee anticipates that Criminal Rule 37 will be

used primarily if not exclusively for . . . motions under 18

U.S.C. § 3582(c).” See 18 U.S.C. § 3582 (committee notes on

rules—211   Amendment).      “[T]his     rule   allows         district     courts    to

deny, but not to grant, a motion for which it lacks jurisdiction

due to a pending appeal.” Martin, 2020 WL 1819961, at *2.

                                         5
 Case 6:10-cr-00001-LGW-CLR Document 422 Filed 07/13/20 Page 6 of 14



     Thus,     while   the   Court    does   not      have   jurisdiction   to

consider Gourdine’s second compassionate release motion because

of his pending appeal, the Court will issue an indicative ruling

thereon pursuant to Rule 37.

                             LEGAL AUTHORITY

     Gourdine    now   renews   his    motion   for    compassionate   relief

under 18 U.S.C. § 3582(c)(1)(A), as amended by the First Step

Act on December 21, 2018.             That statute reads, in pertinent

part:

     (c) Modification of an imposed term of imprisonment.—
     The court may not modify a term of imprisonment once
     it has been imposed except that--

     (1) in any case--

             (A) the court, upon motion of the Director of the
             Bureau of Prisons, or upon motion of the
             defendant after the defendant has fully exhausted
             all administrative rights to appeal a failure of
             the Bureau of Prisons to bring a motion on the
             defendant's behalf or the lapse of 30 days from
             the receipt of such a request by the warden of
             the defendant's facility, whichever is earlier,
             may reduce the term of imprisonment (and may
             impose a term of probation or supervised release
             with or without conditions that does not exceed
             the unserved portion of the original term of
             imprisonment), after considering the factors set
             forth in section 3553(a) to the extent that they
             are applicable, if it finds that--

                 (i) extraordinary and compelling                reasons
                 warrant such a reduction;

                 (ii) the defendant is at least 70 years of
                 age, has served at least 30 years in prison,
                                       6
 Case 6:10-cr-00001-LGW-CLR Document 422 Filed 07/13/20 Page 7 of 14



                    pursuant to a sentence imposed under section
                    3559(c), for the offense or offenses for
                    which the defendant is currently imprisoned,
                    and a determination has been made by the
                    Director of the Bureau of Prisons that the
                    defendant is not a danger to the safety of
                    any other person or the community, as
                    provided under section 3142(g);

             and that such a reduction is consistent with
             applicable policy statements issued by the
             Sentencing Commission[.]

       In application note 1 to the Sentencing Guidelines policy

statement,     U.S.S.G.      § 1B1.13,     the      Commission         identifies     the

“extraordinary       and     compelling        reasons”         that     may     justify

compassionate release. See United States v. Wilkes, 464 F.3d

1240, 1245 (11th Cir. 2006) (“Commentary and Application Notes

of the Sentencing Guidelines are binding on the courts unless

they    contradict     the     plain      meaning      of       the     text    of    the

Guidelines.”       (internal     quotation         marks    omitted)).         The   note

provides as follows:

       1.   Extraordinary      and     Compelling          Reasons.—Provided         the

       defendant     meets     the     requirements         of    subdivision        (2)

       [regarding      absence       of       danger       to     the     community],

       extraordinary and compelling reasons exist under any of the

       circumstances set forth below:

             (A) Medical Condition of the Defendant.—

               (i)    The    defendant        is   suffering      from     a    terminal

               illness (i.e., a serious and advanced illness with

                                          7
Case 6:10-cr-00001-LGW-CLR Document 422 Filed 07/13/20 Page 8 of 14



             an end of life trajectory). A specific prognosis of

             life expectancy (i.e., a probability of death within

             a specific time period) is not required. Examples

             include metastatic solid-tumor cancer, amyotrophic

             lateral     sclerosis      (ALS),      end-stage      organ   disease,

             and advanced dementia.

             (ii) The defendant is—

                  (I) suffering from a serious physical or medical

                  condition,

                  (II)     suffering        from    a    serious     functional     or

                  cognitive impairment, or

                  (III)     experiencing           deteriorating      physical      or

                  mental health because of the aging process,

                  that substantially diminishes the ability of the

                  defendant        to   provide          self-care     within       the

                  environment of a correctional facility and from

                  which he or she is not expected to recover.

          (B)   Age   of    the    Defendant.—The         defendant      (i)   is    at

          least 65 years old; (ii) is experiencing a serious

          deterioration in physical or mental health because of

          the aging process; and (iii) has served at least 10

          years    or      75     percent      of       his   or   her     term      of

          imprisonment, whichever is less.

          (C) Family Circumstances.—

                                        8
 Case 6:10-cr-00001-LGW-CLR Document 422 Filed 07/13/20 Page 9 of 14



               (i) The death or incapacitation of the caregiver of

               the defendant’s minor child or minor children.

               (ii) The incapacitation of the defendant’s spouse

               or registered partner when the defendant would be

               the    only    available       caregiver      for    the    spouse    or

               registered partner.

            (D) Other Reasons.—As determined by the Director of

            the Bureau of Prisons, there exists in the defendant’s

            case    an     extraordinary      and     compelling      reason     other

            than, or in combination with, the reasons described in

            subdivisions (A) through (C).

       Before a prisoner can file a motion with the Court under 18

U.S.C.    § 3582,     he     must     first    have     “fully       exhausted      all

administrative      rights    to     appeal   a   failure     of    the    Bureau    of

Prisons to bring a motion on the [his] behalf or the lapse of 30

days from the receipt of such a request by the warden of the

defendant's         facility,         whichever         is         earlier.”        Id.

§ 3582(c)(1)(A).

                                     DISCUSSION

  I.     Gourdine’s Motion to Supplement

       Gourdine’s    motion     to    supplement      his    renewed      motion    for

compassionate release, dkt. no. 414, is GRANTED.

  II.    Gourdine’s Motion for Copies




                                         9
Case 6:10-cr-00001-LGW-CLR Document 422 Filed 07/13/20 Page 10 of 14



     Gourdine’s motion for copies, dkt. no. 412, is GRANTED.

The Clerk is DIRECTED to send Gourdine a copy of his motion,

dkt. no. 410, as well as his supplement thereto, dkt. no. 414.

  III. Gourdine’s Motion for Leave to Appeal In Forma Pauperis

     Gourdine’s reduction-in-sentence (“RIS”) request to the BOP

is dated April 21, 2020.              Dkt. No. 418-1.        Gourdine’s initial

motion for compassionate release to this Court is dated April

29, 2020.    Dkt. No. 404.            As such, Gourdine failed to exhaust

his administrative remedies by not waiting the required thirty

days to receive a response from the BOP before he filed his

motion    with   this    Court.        The       Court   therefore    AFFIRMS    its

previous Order dismissing his motion for lack of jurisdiction.

Dkt. No. 406.

     An appeal cannot be taken in forma pauperis if the trial

court certifies, either before or after the notice of appeal is

filed, that the appeal is not taken in good faith.                      28 U.S.C.

§ 1915(a)(3); Fed. R. App. P. 24(a)(3).                     Good faith in this

context   must   be     judged   by    an    objective    standard.      Busch   v.

County of Volusia, 189 F.R.D. 687, 691 (M.D. Fla. 1999).                           A

party does not proceed in good faith when it seeks to advance a

frivolous claim or argument.            See Coppedge v. United States, 369

U.S. 438, 445 (1962); Whitted v. Roberts, Case No. 06-CV-776-

KDB, 2010 WL 2025391, at *1 (S.D. Ala. Apr. 27, 2010).                    A claim

or argument is frivolous when it appears the factual allegations

                                            10
Case 6:10-cr-00001-LGW-CLR Document 422 Filed 07/13/20 Page 11 of 14



are    clearly       baseless     or     the   legal     theories    are    indisputably

meritless.           Neitzke     v.    Williams,       490   U.S.   319,    327    (1989);

Carroll v. Gross, 984 F.2d 392, 393 (11th Cir. 1993).                               Stated

another way, an in forma pauperis action is frivolous and not

brought in good faith, if it is “without arguable merit either

in law or fact.”            Napier v. Preslicka, 314 F.3d 528, 531 (11th

Cir. 2002); Bilal v. Driver, 251 F.3d 1346, 1349 (11th Cir.

2001).       “Arguable means capable of being convincingly argued.”

Sun v. Forrester, 939 F.2d 924, 925 (11th Cir. 1991) (internal

quotations and citations omitted).

       For the reasons set forth in this Order and the Court’s May

6,    2020       Order,   the    Court    concludes      Gourdine’s       appeal   is   not

taken in good faith but, rather, is frivolous.                        Accordingly, the

Court DENIES his Motion for Leave to Appeal in Forma Pauperis.

Dkt. No. 411.

     IV.    Gourdine’s Renewed Motion for Compassionate Release

       On April 21, 2020, Gourdine submitted to the Warden a RIS

request based on compassionate release; Gourdine cited his Type

II     Diabetes,          high     blood       pressure,      and     cholesterol        as

“extraordinary            and    compelling”        reasons    in    support       of   his

request.          Dkt. No. 418-1.         Gourdine’s RIS request does not rely

upon       the     COVID-19      pandemic      as    a   basis      for    granting     him

compassionate release; indeed, Gourdine does not mention COVID-

19 at all.           See id. In contrast, Gourdine’s motion before the

                                               11
Case 6:10-cr-00001-LGW-CLR Document 422 Filed 07/13/20 Page 12 of 14



Court is largely based on COVID-19 and its danger to his health.

See Dkt. Nos. 410, 414, 421. Gourdine cannot seek review of the

BOP’s failure to act on claims which he did not include in the

RIS request, particularly because the BOP may consider single

factors or a combination of factors when making compassionate

release determinations, but also because to do so would mean

bypassing      the     administrative    remedy          process.        See   18    U.S.C.

§ 3582(c); § 1B1.13 Policy Statement (listing medical condition,

age, family condition, and other reasons, or a combination of

same,     as    possible      bases    for       “extraordinary       and      compelling

reasons”       warranting     compassionate            release);    see     also     United

States v. Valenta, No. CR 15-161, 2020 WL 1689786, at *1 (W.D.

Pa. Apr. 7, 2020) (“To properly exhaust administrative remedies,

therefore,      the     administrative       complaint       must    raise      the      same

claims asserted in the federal court filing.” (citing Gadra-Lord

v. Doe, 736 F. App’x 30, 32 (3d Cir. 2018))).

     The       Court    finds,    at    minimum,          that     Gourdine     has       not

exhausted       his     administrative       remedies        with    regard         to   his

COVID-19 claim.             The Court also finds that Gourdine has not

exhausted his administrative remedies with regard to the other

reasons     cited      in    support   of        his    motion     for    compassionate

release, i.e. his health conditions. In order to exhaust his

administrative remedies, Gourdine must continue to participate

in the administrative process until it is complete; here, that

                                            12
Case 6:10-cr-00001-LGW-CLR Document 422 Filed 07/13/20 Page 13 of 14



means at least filing an appeal with the Regional Director and

waiting the requisite time for a response.                Indeed, the Warden’s

denial of Gourdine’s RIS informs him:                “If you are not satisfied

with this response to your request, you may commence an appeal

of   this     decision    via     the   administrative        remedy    process   by

submitting your concerns on the appropriate form (BP-9) within

20   days   of   the    receipt    of   this   response.”      Gourdine    has    not

indicated that he has done so or that the appellate procedure

was unavailable to him.            Accordingly, the Court again DISMISSES

Gourdine’s renewed motion for compassionate release, dkt. no.

410.

       Alternatively, while the Court concludes that Gourdine has

not exhausted his administrative remedies with regard to the

bases he asserts in his April 21, 2020 RIS request, out of an

abundance of caution, it will address the merits of Gourdine’s

motion for compassionate release with regard to the bases he

cites therein.         After consideration of Gourdine’s cited reasons,

i.e.    his      health    conditions,         the    Court     finds     that    no

extraordinary and compelling reasons exist to grant Gourdine’s

request.      Nothing in his medical records indicates that he is

suffering from a terminal illness or that his medical conditions

“substantially diminish[ his] ability . . . to provide self-care

within the environment of a correctional facility and from which

he . . . is not expected to recover.”                 Gourdine is thirty-eight

                                         13
Case 6:10-cr-00001-LGW-CLR Document 422 Filed 07/13/20 Page 14 of 14



years old and does not qualify under the age consideration, and

he has presented the Court with no family circumstances or other

reasons to justify compassionate release.                 Accordingly, if the

Court were to reach the merits of Gourdine’s renewed motion for

compassionate release, the Court DENIES it.

                                   CONCLUSION

       This being an Indicative Order due to Gourdine’s pending

appeal, should the Eleventh Circuit Court of Appeals remand the

case    to    this    Court,     the   Court    would       Order   as     follows:

Gourdine’s      motion      to   supplement     his     renewed      motion       for

compassionate release, dkt. no. 414, is GRANTED.                         Gourdine’s

motion for copies, dkt. no. 412, is GRANTED.                        The Clerk is

DIRECTED to send Gourdine a copy of his motion, dkt. no. 410, as

well   as    his   supplement     thereto,     dkt.   no.    414.        Gourdine’s

renewed      motion   for   compassionate      release,      dkt.   no.    410,   is

DISMISSED for lack of jurisdiction.               Alternatively, Gourdine’s

renewed motion for compassionate release is DENIED.

       Notwithstanding the Court’s indicative rulings, Gourdine’s

motion for leave to appeal in forma pauperis, dkt. no. 411, is

DENIED.

       SO ORDERED, this 13th day of July, 2020.




                                             HON. LISA GODBEY WOOD, JUDGE
                                             UNITED STATES DISTRICT COURT
                                             SOUTHERN DISTRICT OF GEORGIA
                                       14
